

December 15, 2017


Mary Clark
2435 Kemper Road
Crofton, MD 21114


Dear Mary,


We are pleased to inform you that Synchronoss Technologies, Inc. (the “Company”)
is extending an offer of employment. This offer letter (the “Offer Letter”), if
accepted by you shall set forth the terms of your employment.


1. Employment


(a)
You will be employed in the position of Chief Marketing Officer, EVP Product

(b)
You will report to Glenn Lurie, Chief Executive Officer

(c)
Your employment will commence on Thursday, January 4, 2018 (the “Commencement
Date”).



2. Location


Your office location will be as agreed upon by you and the CEO


3. Compensation


(a)
The Company will pay you an annual base salary (“Base Salary”) of $350,000 less
applicable withholding, payable semi-monthly on the 15th and last business day
of the month.



(b)
You will be eligible for our Annual Bonus Plan (ABP) (payable in 2019) with a
target bonus opportunity (TBO) percentage of up to 100% of your base salary. 
ABP payouts are granted in the Company’s sole discretion and are based on
individual and Company performance during the plan year.  Payouts occur during
the first quarter following the plan year.   You must be employed with the
Company at the time of the payout.  For your initial year with the Company, your
payout will be prorated based on your Commencement Date.



4. Sign-On Bonus


Sign-On Bonus. As an additional inducement to joining Synchronoss, Synchronoss
will pay you a one-time payment of $70,000 (less applicable withholding) within
thirty (30) days of your Commencement Date. In addition, the Company will pay
you $70,000 (less applicable withholding) on July 15, 2018. You will be required
to stay with Synchronoss in good standing for twelve (12) months from your
Commencement Date in consideration for your receipt of this sign-on bonus. If
for any reason you decide to voluntarily leave your employment with Synchronoss
in less than twelve (12) months of your Commencement Date, you will be required
to pay back 100% of this sign-on bonus immediately. You agree that Synchronoss
may offset any amounts due to you from Synchronoss, including a portion of any
compensation owed to you to reimburse Synchronoss for such amount.








1

--------------------------------------------------------------------------------




4. Equity Awards


a)
You will be granted 30,000 shares in the form of a restricted stock award
(“RSAs”) under the Synchronoss 2017 New Hire Incentive Plan (the “Incentive
Plan”) pursuant to the Company’s Restricted Stock Award agreement (the “RSA
Agreement”).  The RSAs shall be granted on the later date of your Commencement
Date or approval of the Board of Directors.  This date shall be known as the
“Grant Date”.  Subject to your continued employment on each vesting date, RSAs
shall vest 25% of the shares on the first anniversary of the Grant Date of the
award and 1/16 each quarter thereof.



b)
You will be granted 80,000 shares in the form of a Stock Option award (“Stock
Options”) under the Synchronoss 2017 New Hire Incentive Plan (the “Incentive
Plan”) pursuant to the Company’s Stock Option Award agreement (the “Stock Option
Agreement”).  The Stock Options shall be granted on the later date of your
Commencement Date or approval of the Board of Directors.  This date shall be
known as the “Grant Date”.  Subject to your continued employment on each vesting
date, Stock Options shall vest 25% of the shares on the first anniversary of the
Grant Date of the award and 1/48 each month thereafter.



c)
You will granted 30,000 performance shares in the form of Restricted Stock
Awards (“RSAs”) under the Synchronoss Technologies, Inc. 2017 New Hire Equity
Incentive Plan (the “Incentive Plan”) pursuant to the Company’s RSA agreement
(the “RSA Agreement”). The performance RSAs shall be granted on the later date
of your Commencement Date or approval and establishment of performance criteria
by the Board of Directors. Subject to your continued employment, all of the
Performance Shares shall vest upon the approval of the Board of Directors or its
Compensation Committee based upon whether the Company has met the required
performance metrics. The performance RSAs will be governed by and subject to the
terms of the Incentive Plan and the RSA agreement, and in the event of a
conflict between this offer letter and the Incentive Plan and RSA Agreement, the
terms of the Incentive Plan and RSA agreement shall control.



5. Benefits


(a)
You shall be entitled to participate in all employee health and welfare plans,
programs and arrangements of the Company, to the extent you are eligible to
participate in such plans, in accordance with their respective terms.



(b)
Participation in the health and dental plans of the Company begins on the first
day of the month immediately following your Commencement Date in accordance with
the terms of the plans.



(c)
You are eligible to participate in the Company’s 401(k) plan on the first day of
the month immediately following your Commencement Date.

(d)
You will be entitled to paid time off (“PTO”) in accordance with the Company’s
Flex Paid Time Off policy.

6. Miscellaneous


(a)
In connection with your employment you will be required to enter into a
Proprietary Information and Innovation Agreement (Copy of which is enclosed with
this letter).





2

--------------------------------------------------------------------------------




(b)
You hereby represent to the Company that you are under no obligation or
agreement that would prevent you from becoming an employee of the Company or
adversely impact your ability to perform the expected responsibilities. By
accepting this Offer Letter, you agree that no trade secret or proprietary
information not belonging to you or the Company will be disclosed or used by you
at the Company.



(c)
This Offer Letter is not an employment contract and does not create an implied
or express guarantee of continued employment. By accepting this offer, you are
acknowledging that you are an employee at-will. This means that either you or
the Company may terminate your employment at any time and for any reason or for
no reason. This Offer Letter contains the entire agreement and understanding
between you and the Company with respect to the terms of your employment and
supersedes any prior or contemporaneous agreements, understandings,
communications, offers, representations, warranties, or commitments by or on
behalf of the Company, whether written or oral with respect to the terms of your
employment. Continued employment is contingent upon successful completion of
your background check. The terms of this Offer Letter may not be amended except
pursuant to a written agreement between you and the Company.



(d)
The Company may withhold any tax (or other governmental obligation) that may
result from the payments made and benefits provided to you under this Offer
Letter or require you to make other arrangements satisfactory to the Company to
enable it to satisfy all such withholding requirements.



United States law requires all companies to verify an employee's authorization
to work in the United States. If you accept this offer, you will need to bring
certain documents with you on your first day that allows the Company to verify
your work authorization. Enclosed is an Employment Eligibility Verification
(form I-9). Please review the form and bring the appropriate documents required
for employment verification on your start date. You will be asked to complete
the form in the presence of a witness on your start date.


If these terms are agreeable to you, please sign and date the Offer Letter in
the appropriate space at the bottom and return it to offers@synchronoss.com by
Wednesday, December 20, 2017.


We are excited at the prospect of you joining the Company, and look forward to
your future contributions.    


Sincerely,


Kevin Hunsaker
EVP Chief Human Resources Officer


Agreed and Accepted




Signature: ______________________________
                                   




Date: _____________________________


3